         Case 1:11-cr-00568-PKC Document 551 Filed 09/18/20 Page 1 of 1
                                          U.S. Department of Justice
[Type text]
                                                     United States Attorney
                                                     Southern District of New York

                                                     The Silvio J. Mollo Building
                                                     One Saint Andrew’s Plaza
                                                     New York, New York 10007


                                                     September 18, 2020
                                                       Application GRANTED. Government shall respond by
                                                       October 9, 2020. Defendant may reply by October 28,
By ECF                                                 2020.
The Honorable P. Kevin Castel
United States District Judge
                                                 SO ORDERED.
Southern District of New York
                                                 September 18, 2020.
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street
New York, NY 10007

       Re:     United States v. Joseph Maldonado, 11 Cr. 568-03 (PKC)

Dear Judge Castel:

        The Government respectfully submits this letter request for an extension of time to respond
to the defendant Joseph Maldonado’s Motion for Reduction of Sentence pursuant to 18 U.S.C. §
3582(c)(2) (the “Motion”). On August 5, 2020, the defendant filed the Motion. On August 19,
2020, the Court ordered the Government to respond by September 11, 2020. The undersigned was
notified regarding the pending Motion on September 17, 2020. The Government apologies for the
delay and respectfully asks for an extension until and including October 9, 2020 to file a response.


                                              Respectfully submitted,

                                              AUDREY STRAUSS
                                              Acting United States Attorney




                                          by: _____________________________
                                              Danielle M. Kudla
                                              Assistant United States Attorney
                                              (212) 637-2304
CC:    Joseph Maldonado
       Reg. No. 65114-054
       FCI Fort Dix
       P.O. Box 2000
       Joint Base MDL, NJ 08640
